Name: Commission Regulation (EC) NoÃ 1555/2006 of 18 October 2006 amending Regulation (EC) NoÃ 1039/2006 on opening a standing invitation to tender for the resale on the Community market of sugar held by the intervention agencies of Belgium, the Czech Republic, Germany, Spain, Ireland, Italy, Hungary, Poland, Slovenia, Slovakia and Sweden
 Type: Regulation
 Subject Matter: beverages and sugar;  trade policy;  European construction;  economic geography;  marketing
 Date Published: nan

 19.10.2006 EN Official Journal of the European Union L 288/3 COMMISSION REGULATION (EC) No 1555/2006 of 18 October 2006 amending Regulation (EC) No 1039/2006 on opening a standing invitation to tender for the resale on the Community market of sugar held by the intervention agencies of Belgium, the Czech Republic, Germany, Spain, Ireland, Italy, Hungary, Poland, Slovenia, Slovakia and Sweden THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the market in the sugar sector (1), and in particular Article 40(2)(d) thereof, Whereas: (1) The quantities for resale stated in Commission Regulation (EC) No 1039/2006 (2) reflect the state of the intervention stocks on 30 June 2006. Since this date, quantities have been sold by the intervention agencies and in the case of Germany, there are no intervention stocks remaining. (2) Commission Regulation (EC) No 1539/2006 of 13 October 2006 adopting a plan allocating resources to the Member States to be charged against the 2007 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community (3) states that 33 224 tonnes of sugar in storage must be withdrawn from the Community's intervention stocks for distribution in the Member States in accordance with Annex I to this Regulation. (3) These quantities should be taken into account in the sale by standing invitation to tender on the Community internal market. (4) In order to ensure proper management of sugar in storage, provision should be made for a communication from the Member States on the quantities actually sold. (5) Regulation (EC) No 1039/2006 should be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1039/2006 is amended as follows: 1. The title is replaced by the following: 2. Article 1 is replaced by the following: Article 1 The intervention agencies of Belgium, Czech Republic, Spain, Ireland, Italy, Hungary, Poland, Slovenia, Slovakia and Sweden shall offer for sale by standing invitation to tender on the Community internal market a total quantity of 899 896,41 tonnes of sugar accepted into intervention and available for sale on the internal market. The quantities involved per Member State are set out in Annex I.. 3. The following paragraph is added to Article 4: 3. On the fifth working day at the latest after the Commission fixes the minimum sale price, the intervention agencies involved shall communicate to the Commission, in the form laid down in Annex III, the quantity actually sold by partial invitation to tender.. 4. Annex I is replaced by Annex I to this Regulation. 5. An Annex III of which the text is set out in Annex II to this Regulation is added. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 58, 28.2.2006, p. 1. (2) OJ L 187, 8.7.2006, p. 3. (3) OJ L 283, 14.10.2006, p. 14. ANNEX I ANNEX I Member States holding intervention sugar Member State Intervention agency Quantities held by the intervention agency and available for the sale on the internal market Belgium Bureau dintervention et de restitution belge Rue de TrÃ ¨ves, 82 B-1040 Bruxelles TÃ ©l. (32-2) 287 24 11 Fax (32-2) 287 25 24 28 648,00 Czech Republic StÃ ¡tnÃ ­ zemÃ dÃ lskÃ ½ intervenÃ nÃ ­ fond, oddÃ lenÃ ­ pro cukr a Ã ¡krob Ve SmeÃ kÃ ¡ch 33 CZ-11000 PRAHA 1 TÃ ©l. (420) 222 87 14 27 Fax (420) 222 87 18 75 34 156,72 Spain Fondo EspaÃ ±ol de GarantÃ ­a Agraria Beneficencia, 8 E-28004 Madrid Tel (34) 913 47 64 66 Fax (34) 913 47 63 97 77 334,00 Ireland Intervention Section On Farm Investment Subsidies and Storage Division Department of Agriculture and Food Johnstown Castle Estate Wexford Ireland Tel. (353) 536 34 37 Fax (353) 914 28 43 12 000,00 Italy AGEA  Agenzia per le erogazioni in agricoltura Ufficio ammassi pubblici e privati e alcool Via Torino, 45 I-00185 Roma Tel.: (39) 06 49 499 558 Fax: (39) 06 49 499 761 494 011,70 Hungary MezÃ gazdasÃ ¡gi Ã ©s VidÃ ©kfejlesztÃ ©si Hivatal (MVH), Budapest (Agricultural and Rural Development Agency) SoroksÃ ¡ri Ã ºt 22 24 H-1095 Budapest TÃ ©l. (36-1) 219 62 13 Fax (36-1) 219 89 05 or (36-1) 219 62 59 141 942,90 Poland Agencja Rynku Rolnego Biuro Cukru DziaÃ  DopÃ at i Interwencji Nowy Ã wiat 6/12 00-400 Warszawa Tel.: (48-22) 661 71 30 Faks: (48-22) 661 72 77 13 118,00 Slovenia Agencija RS za kmetijske trge in razvoj podeÃ ¾elja Dunajska 160 SI-1000 Ljubljana Tel. (386-1) 580 77 92 Faks (386-1) 478 92 06 5 647,00 Slovakia Podohospodarska platobna agentura Oddelenie cukru a ostatnÃ ½ch komodit DobroviÃ ova, 12 SK  815 26 Bratislava TÃ ©l (4214) 58 24 32 55 Fax (4212) 53 41 26 65 34 000,00 Sweden Jordbruksverket Vallgatan 8 S-55182 JÃ ¶nkÃ ¶ping Tfn: (46-36) 15 50 00 Fax: (46-36) 19 05 46 59 038,00 ANNEX II ANNEX III Model for the notification to the Commission as referred to in Article 4(3) Form (1) Partial invitation to tender of ¦ for the resale of sugar held by the intervention agencies (Regulation (EC) No 1039/2006) 1 2 Member State selling intervention sugar Quantity actually sold (in tonnes) (1) To be faxed to the following number: (32-2) 292 10 34.